Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 1 of 12 PageID: 1




  WAYNE D. LONSTEIN, ESQ. (WL0807)
  LONSTEIN LAW OFFICE, P.C.
  190 South Main Street
  P.O. Box 351
  Ellenville, New York 12428
  Telephone: 845-647-8500
  Facsimile: 845-647-6277
  Email: Legal@signallaw.com

                          UNITED STATES DISTRICT COURT FOR THE
                                      DISTRICT OF NEW JERSEY
                                           NEWARK DIVISION
  --------------------------------------------------------------------
  Innovative Sports Management, Inc. d/b/a Integrated
  Sports Media,
                                                                       COMPLAINT

                             Plaintiff,                                     Civil Action No.

           -against-

  VANESSA D. TERRY, Individually, and as officer,
  director, shareholder, principal, manager and/or member
  of EL RINCON DE VANESSA LLC, d/b/a
  EL RINCON DE VANESSA RESTAURANT,

  and

  EL RINCON DE VANESSA LLC, d/b/a EL RINCON DE
  VANESSA RESTAURANT,

                                      Defendants.
  -----------------------------------------------------------------------


           Plaintiff, Innovative Sports Management, Inc. d/b/a Integrated Sports Media

  (hereinafter “Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining

  of the Defendants herein respectfully sets forth and alleges, as follows:
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 2 of 12 PageID: 2




                               JURISDICTION AND VENUE

         1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

  et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

  §101, et seq.).

         2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

  Section §1331, which states that the district courts shall have original jurisdiction of all

  civil actions arising under the Constitution, laws, or treaties of the United States; and 28

  U.S.C. Section §1338(a) (copyright).

         3. Upon information and belief, venue is proper in this court because, inter alia, a

  substantial part of the events or omissions giving rise to the claim occurred within Passaic

  County, which is within the District of New Jersey, Newark Division (28 U.S.C. §

  1391(b) and 28 U.S.C. §110).

         4. This Court has personal jurisdiction over the parties in this action. Defendants

  to this action had or have an agent or agents who has or had independently transacted

  business in the State of New Jersey and certain activities of Defendants giving rise to this

  action took place in the State of New Jersey; more particularly, Defendants’ acts of

  violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

  programming transmission signals took place within the State of New Jersey. Moreover,

  upon information and belief, Defendants have their principal place of business within the

  State of New Jersey; thus, this Court has personal jurisdiction over Defendants.




                                               -2-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 3 of 12 PageID: 3




                                        THE PARTIES

         5. The plaintiff is a New Jersey Limited Liability Company with its principal

  place of business located at 64 N. Summit St, Suite 218, Tenafly, New Jersey 07670.

         6.   Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chile Event

  scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

  signal (hereinafter referred to as the “Broadcast”).

         7. Upon information and belief the Defendant, VANESSA D. TERRY, resides at

  57 Dayton Street, 2, Paterson, NJ 07501.

         8. Upon information and belief the Defendant, VANESSA D. TERRY, was the

  officer, director, shareholder, principal, manager and/or member of EL RINCON DE

  VANESSA LLC, d/b/a EL RINCON DE VANESSA RESTAURANT located at 28

  Cianci Street, Paterson, NJ 07501.

         9. Upon information and belief the Defendant, VANESSA D. TERRY, was the

  individual with supervisory capacity and control over the activities occurring within the

  establishment known as EL RINCON DE VANESSA RESTAURANT, located at 28

  Cianci Street, Paterson, NJ 07501 on October 12, 2018.

         10. Upon information and belief the Defendant, VANESSA D. TERRY, received

  a financial benefit from the operations of EL RINCON DE VANESSA RESTAURANT,

  on October 12, 2018.

         11. Upon information and belief the Defendant, VANESSA D. TERRY, was the

  individual with close control over the internal operating procedures and employment


                                               -3-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 4 of 12 PageID: 4




  practices of EL RINCON DE VANESSA RESTAURANT, on October 12, 2018.

         12. Upon information and belief the Defendant, EL RINCON DE VANESSA

  LLC is a limited liability company licensed to do business in the State of New Jersey.

         13. Upon information and belief, the Defendant, EL RINCON DE VANESSA

  LLC is located at 28 Cianci Street, Paterson, NJ 07501, and had a capacity for 1-50

  people on October 12, 2018.

         14. Upon information and belief, the Defendant, EL RINCON DE VANESSA

  LLC, is a business entity, having its principal place of business at 28 Cianci Street,

  Paterson, NJ 07501.

         15.    Upon information and belief, Defendant, jointly and severally, received a

  commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

  Broadcast and obtaining same through alternative means.

                                           COUNT I

         16. Plaintiff hereby incorporates by reference all of the allegations contained in

  paragraphs “1" through “15,” inclusive, as though set forth herein at length.

         17. Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chile Event

  scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

  signal (hereinafter referred to as the “Broadcast”).

         18. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

         19. Plaintiff, for a licensing fee, entered into licensing agreements with various


                                               -4-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 5 of 12 PageID: 5




  entities in the State of New Jersey, allowing them to publicly exhibit the Broadcast to

  their patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables

  subscribers to unscramble and receive the satellite Broadcast.

          20.   The Broadcast was also available for non-commercial, private viewing

  through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

  and consumption via the internet. Owners of commercial establishments wishing to

  avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

  Broadcasts by purchasing the programming online, without proper authorization, at

  residential rates, which are greatly discounted compared to the rates required for

  commercial entities and exhibit those broadcasts for their own commercial benefit and

  gain.

          21. In order for anyone to obtain the Broadcast through a website intended for

  private, non-commercial viewing, an individual purchaser would be provided with terms

  of service which specifically provide for non commercial, personal use only.

          22. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

  agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

  agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

  intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

  Broadcast at EL RINCON DE VANESSA RESTAURANT located at 28 Cianci Street,

  Paterson, NJ 07501 at the time of its transmission willfully and for purposes of direct or


                                              -5-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 6 of 12 PageID: 6




  indirect commercial advantage or private financial gain.

         23. Upon information and belief, Plaintiff alleges that Defendants effected

  unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

  for residential use and subsequently displaying the programming in the commercial

  establishment known as EL RINCON DE VANESSA RESTAURANT for commercial

  gain and without authorization, or by such other means which are unknown to Plaintiffs

  and known only to Defendants.

         24. Upon information and belief, Defendants and/or their agents, servants,

  workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

  Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

  satellite or microwave signal to various cable and satellite systems. There are multiple

  illegal and unauthorized methods of accessing the Broadcast, including but not limited to

  the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

  redirecting a wireless signal from an adjacent residence into a business establishment, de-

  crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

  commercially misusing cable or satellite by registering same as a residence when it is, in

  fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

  residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

  the delivery of film and TV content via the internet, such as (1) Broadband or internet

  broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

  methods in which pirated material can be obtained without requiring users to subscribe to


                                              -6-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 7 of 12 PageID: 7




  a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

  Cable and are readily available to anyone with a Smartphone. The misuse of OTT

  technology can allow commercial misuse of residential broadcasting feeds through the

  internet from anywhere in the world. Each of the above described methods would allow

  Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

  to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

  obtained the Broadcast. However, it is logical to conclude that Defendant utilized one of

  the above described methods or another to intercept and exhibit the Broadcast without

  entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

  commercial exhibition.

          25. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

  use of communications such as the transmission for which plaintiff had the distribution

  rights thereto.

          26. By reason of the aforementioned conduct, the aforementioned Defendants

  willfully violated 47 U.S.C. §605 (a).

          27.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

  (a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

          28. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

  §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

  §605 (e)(3)(C)(i)(II) allows for a recovery between $1,000 and $10,000, in the courts

  discretion and §605(e)(3)(C)(ii) for enhanced damages upon a showing of willfullness in


                                               -7-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 8 of 12 PageID: 8




  an amount up to the maximum amount of $110,000.00 as to each Defendant.

            29. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

  interest and reasonable attorney’s fees.

                                             COUNT II

            30. Plaintiff hereby incorporates paragraphs “1" through “15" and “17" through

  24,” inclusive, as though fully set forth herein.

            31. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

  agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

  address at the time of its transmission willfully and for purposes of direct or indirect

  commercial advantage or private financial gain.

            32.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

  exhibition of any communications service offered over a cable system such as the

  transmission for which Plaintiff had the distribution rights as to commercial

  establishments thereto.

            33.   Upon information and belief, the Defendants individually, willfully and

  illegally intercepted said Broadcast when it was distributed and shown by cable television

  systems.

            34.    By reason of the aforementioned conduct, all of the aforementioned

  Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

  action.


                                                 -8-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 9 of 12 PageID: 9




         35. As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

  Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

  maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

  attorney’s fees.

                                          COUNT III

         36. Plaintiff hereby incorporates paragraphs “1" through “15" and “`17" through

  “24," and “31,” inclusive, as though fully set forth herein.

         37. Plaintiff is the owner of the copyright to the Clasico del Pacifico: Peru vs.

  Chile Event scheduled for October 12, 2018, via closed circuit television and via

  encrypted satellite signal. The Certificate of Registration was filed with the U.S.

  Copyright Office on January 14, 2019 under Registration Number PA0002139144. The

  Broadcast originated via satellite uplink and was subsequently re-transmitted to cable

  systems and satellite companies via satellite signal.

         38. As a copyright holder of the rights to the Clasico del Pacifico: Peru vs. Chile

  Event, Plaintiff has rights to the Broadcast, including the right of distribution as well as

  the licensing to commercial establishments for the right to exhibit same.

         39. Defendants never obtained the proper authority or license from Plaintiff, or its

  authorized agent for commercial distribution, to publicly exhibit the Clasico del Pacifico:

  Peru vs. Chile Event Broadcast on October 12, 2018.

         40.    Upon information and belief, with full knowledge that the Clasico del

  Pacifico: Peru vs. Chile Event Broadcast can only be exhibited within a commercial


                                               -9-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 10 of 12 PageID: 10




   establishment by the purchasing of a license from Plaintiff, or its authorized agent for

   commercial distribution, Defendants and/or their agents, servants, workmen or employees

   illegally intercepted the Broadcast and exhibited same in her commercial establishment

   on October 12, 2018.

           41. Specifically, upon information and belief, the Defendants and/or their agents,

   servants, workmen and employees unlawfully obtained the Clasico del Pacifico: Peru vs.

   Chile Event Broadcast, enabling Defendants to publicly exhibit the Broadcast without

   paying the appropriate licensing fee to Plaintiff, or its authorized agent for commercial

   distribution.

           42. By reason of the aforementioned conduct, the Defendants willfully violated

   17 U.S.C. §501(a).

           43. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

   Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

           44. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

   exclusive rights under copyright, Plaintiff is entitled to damages, in the discretion of this

   Court, under 17 U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of

   $150,000.00.

           45. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

   U.S.C. §505.

                   WHEREFORE, the Plaintiff requests that judgment be entered in its

   favor and against the Defendants, jointly and severally, granting to Plaintiff the


                                               -10-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 11 of 12 PageID: 11




   following:

                (a) Declare that Defendants’ unauthorized exhibition of the October 12,

                2018, Clasico del Pacifico: Peru v. Chile Event Broadcast, violated the

                Federal Communications Act and that such violations were committed

                willfully and for purposes of Defendants’ direct or indirect commercial

                advantage or for private financial gain.

                (b)   On the first cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, for a

                recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

                U.S.C. §605 and enhanced damages of up to $100,000.00 for each

                defendant, jointly and severally, for their willful violation of 47 U.S.C.

                §605; and

                (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                47 U. S. C. § 605 (e)(3) (B) (iii).

                (d) On the second cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, of up to

                the maximum amount of $10,000.00 as to each Defendant for their

                violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00

                for their willful violation of 47 U.S.C. §553; and

                (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                47 U. S. C. §553 (c)(2)(C).


                                              -11-
Case 2:19-cv-09402-SRC-CLW Document 1 Filed 04/09/19 Page 12 of 12 PageID: 12




                (f) On the third cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, of up

                $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

                $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

                §501(a); and

                (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

                17 U.S.C. §505, together with such other and further relief as this Court

                may deem just and proper.

   Dated: April 9, 2019
          Ellenville, New York

                                      Innovative Sports Management, Inc. d/b/a Integrated
                                      Sports Media

                                      By: /s/Wayne D. Lonstein
                                      Wayne D. Lonstein, ESQ. (WL0807)
                                      LONSTEIN LAW OFFICE, P.C.
                                      190 South Main Street
                                      P.O. Box 351
                                      Ellenville, New York 12428
                                      Telephone: 845-647-8500
                                      Facsimile: 845-647-6277
                                      Email: Legal@signallaw.com
                                      Our File No. ISM18-01NJ-02




                                            -12-
